GAGLIARDI, District Judge
(dissenting):
Since I do not believe that the appellees have made the requisite showing of irreparable harm, I would reverse. The issue here is not whether appellees are entitled to ultimate relief, but whether they are entitled to preliminary relief pendente lite.
Appellees initially requested preliminary relief to prevent the Census Bureau from closing its local offices. Subsequently, they amended their request and asked that the District Court require the Bureau to com*840pare its count with the computerized Medicaid list and “Were You Counted?” forms.
Appellees have failed to establish that any relief ultimately granted upon a decision on the merits would not be adequate. The Majority finds, and I do not disagree, that the December 31 deadline is without binding legal significance and that a statistical adjustment could be ordered after trial on the merits. The Majority further finds, and again I agree, that retroactive head-counting becomes more difficult with the passage of time. However, the preliminary relief sought and ordered here — crosschecking of lists — is relief that could as easily be ordered and effectuated at a later date.1 If appellees ultimately succeed, the court could at that time direct continued cross-checking.
Appellees, therefore, have not shown the need for interim relief.

. The record does not support the Majority’s assumption that such cross-checking necessarily involves subsequent field checks.